DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection

Applicant’s Response to Non-Final Office Action
Applicant’s response, dated 02 December 2021, to the non-final rejection dated 03 September 2021 has been received and duly noted.  Amended claims have been received and entered into the record. 
Examiner’s Response
All of the outstanding objections and rejections are overcome for the reasons stated in Applicant’s response.


Status of the Claims
Claims 1-2, 4, 6-9, 12, 17, 19-20, 23-24 and 70-71 are pending and rejected. 
Claim 30 is allowable.
Claims 26-27 and 29 are objected to.
Claim 56 is pending but withdrawn from consideration as drawn to non-elected subject matter. 
Claims 3, 5, 10-11, 13-16, 18, 21-22, 25, 28, 31-55 and 57-69 were cancelled by the Applicant.

Election/Restrictions
Applicant’s amendment has excluded the cited prior art species from the scope of the Markush generic claims.  The search of the generic claims has been further extended to the species cited in the below prior art rejections. The search has not been extended unnecessarily to cover all nonelected species.

Withdrawn Claim 56
This comment is made in the interests of compact prosecution.  Claim 56 is a method of use which requires the compound of claim 1.  The claim will be eligible for rejoinder if and when the elected invention is allowable.  The Examiner suggests that Applicant consider amending claim 56 to limit the diseases such as in: “wherein the diseases are bacterial or protozoan infections”, consistent with paragraph 13 of the specification.  Such an amendment would limit the scope to that clearly enabled and described in the specification and would facilitate rejoinder when appropriate.

New Objections / Rejections

Claim Objections
[1] Claims 26-27 and 29 are objected to as depending from a rejected base claim.  The claims are not allowable at least since they depend from rejected claim 1.
The subject matter disclosed in the reference US20120101093 represents the closest prior art found in the Examiner’s search.  
See compound 125 at page 40:

    PNG
    media_image1.png
    199
    671
    media_image1.png
    Greyscale

The compound differs from the claims at least since it has a substituted phenyl group as the R7 moiety attached to the benzimidazole as R6.  The claims do not allow for a phenyl group as R7.  The reference does not provide any particular reason to modify the compound by exchanging the phenyl ring attached to the benzimidazole with another group according to the present claims.  

[2] Claim 2 is objected to over an informal issue.  The “in” should be deleted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 limits claim 1 with the phrase “wherein the phenyl ring is substituted with one or two R7”.
The scope of the claim is not distinct since there are two places on the structure where an R7 can be attached to a phenyl ring: to the phenyl ring necessarily attached to Z1 and to the R6 necessarily present on the R2 moiety of “-L-R6”, which can be a phenyl ring.  It is not clear which of the phenyl rings is being referred to.  The claim can be interpreted as requiring that the phenyl ring attached to Z1 have one or two substituents and/or that the R6 group must be a phenyl ring substituted with one or two substituents.  The scope of the different interpretations differs.  Is a compound where R6 is not a phenyl in scope or not?  Can the R6 group be an unsubstituted phenyl?
The Examiner suggests that Applicant clarify, for example as in the following:
“wherein the phenyl ring attached to Z1 is substituted with one or two R7”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[1] Claims 1-2, 4, 6, 12, 17, 19-20 and 70-71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark (WO 2015/038503).

Clark discloses at least one species of a claimed compound.  See table 14e on page 104, referring to table 1e, which appears at pages 63-65.  

    PNG
    media_image2.png
    336
    1356
    media_image2.png
    Greyscale

The compound disclosed in table 1e at page 65 in the last entry of the first column, where R is 4-(trifluoromethyl)phenyl and A is CH is equivalent to the compound with CAS RN 1691510-19-6 appearing in the corresponding abstract for the reference.  The RN 1691510-19-6 structure is shown below:

    PNG
    media_image3.png
    857
    754
    media_image3.png
    Greyscale

This is a compound as claimed wherein AB is the first listed option in claim 1; m is 0 and R3 is absent; The phenyl ring attached to Z1 has one R7 attached which is trifluoromethyl; Z1 is C; X1 is C; X2 is N; Y is CH; Z2 is C; R2 is –L-R6; L is absent and R6 is unsubstituted heteroaryl.  
The compound reads on claims 1-2, 4, 6, 12, 17, 19-20 and 70.
Note that claim 12 does not require that L is a linker only that when it is it must meet the listed options.
Regarding the composition of claim 71, the reference describes actual samples of the disclosed compounds and provides at least for solutions to test their identity and purity, which fall into scope.

[2] Claims 1, 4, 6, 9, 12, 17, 19-20, 23-24 and 71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Setoh (US 2010/0041891).
Setoh discloses at least one species of a claimed compound.  See reference example 111 on page 56:

    PNG
    media_image4.png
    125
    597
    media_image4.png
    Greyscale

The structure which corresponds to this name is shown below:

    PNG
    media_image5.png
    681
    887
    media_image5.png
    Greyscale

This is a compound as claimed wherein AB is the fourth listed option in claim 1; m is 0 and R3 is absent; The phenyl ring attached to Z1 has one R7 attached which is –CO2H; Z1 is C; X1 is C; X2 is N; Y is N; Z2 is C; R2 is –L-R6; L is CH2 and R6 is aryl substituted with one R7 which is trifluoromethyl.  
The compound reads on claims 1, 4, 6, 9, 12, 17, 19-20 and 23-24.
Regarding the composition of claim 70, the reference describes an actual samples of the compound and provides at least for solutions to test identity and purity, which fall into scope.

[3] Claims 1, 4, 7-8, 12, 19-20 and 71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciavarri (US 2009/0175852).
Ciavarri discloses at least one species of a claimed compound.  See the compound disclosed at page 8, column 2, row 4, shown below: 

    PNG
    media_image6.png
    290
    332
    media_image6.png
    Greyscale

This is a compound as claimed wherein AB is the second listed option in claim 1; m is 1 and R3 is –NH2; The phenyl ring attached to Z1 has one R7 attached which is methyl; Z1 is C; X1 is C; X2 is N; Y is N; Z2 is C; R2 is –L-R6; L is absent and R6 is unsubstituted heterocyclyl.  
The compound reads on claims 1-2, 4, 6, 12, 17, 19-20 and 70.
Note that claim 12 does not require that L is a linker only that when it is it must meet the listed options.
Regarding the composition of claim 71, the reference describes actual samples of the disclosed compounds and provides at least for solutions to test their identity and purity, which fall into scope.

Claim 30
On page 3 of the previous office action the Examiner indicated that the species listed in claim 30 are allowable over the prior art.  The claim is now allowable since it has been amended to be independent.  The listed species require a combination of structural features not reasonably taught, suggested or otherwise provide for by the prior art of record.  The closest prior art is represented by: (i) US20120101093 mentioned above with respect to claims 26-27 and 29 or (ii) Setoh (US 2010/0041891) cited above against claim 1.  The species of claim 30 differ in multiple non-obvious ways from the reference compounds and teachings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625